Respondents have embodied in their brief a motion to dismiss the appeal and affirm the *Page 350 
judgment upon the ground that the notice of appeal was not served upon respondents or their attorney within thirty days after the entry of the judgment, or at all.
The judgment from which the attempt is made to appeal was entered on September 16, 1929. A notice of appeal in due form was prepared and signed under date of September 24, 1929, and on the same day it was filed in the office of the clerk of the superior court. No proof of service thereof was ever filed, and the record clearly establishes that no service of the notice was ever made or attempted to be made.
[1] A notice of appeal which was never served, even though filed in time, was of course an absolute nullity, and, in the absence of any notice of appeal, served and filed within the time fixed by the rules, no jurisdiction was conferred upon this court. Nudd v. Fuller, 150 Wash. 389, 273 P. 200; Lindsay v.Scott, 56 Wash. 206, 105 P. 462; Mathison v. Anderson,107 Wash. 617, 182 P. 622; Metropolitan Club v. MassachusettsBonding  Insurance Co., 127 Wash. 320, 220 P. 818.
The appeal is dismissed. *Page 351